Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 10, including a method for swiveling a bobbin in a winding device, comprising manually transmitting a force into at least one of two retaining arms, determining a force direction of the manually transmitted force by evaluating a force measurement unit’, and with a drive operably configured with the swivel arm, swiveling the arm in the force direction; and the combination of Claim 14, including a winding device for winding a thread onto a bobbin tube, comprising a force measurement unit disposed to measure a force that acts on opposite retaining arms, a force transmission location defined on at least one of the retaining arms, wherein a manual force is transmitted to the retaining arm in a force direction at the force transmission location, and a controller configured to determine a direction of the movement of the swivel arm about the swivel axis based on the force direction of the manual transmission of force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619